internal_revenue_service national_office technical_advice_memorandum index uil no case mis no tam-120262-98 date date cc dom p si b4 number release date legend taxpayer date year year amount amount issue what is the amount of the taxpayer’s available unified_credit to be applied with respect to unreported gifts made in a prior taxable_year where the taxpayer utilized almost the entire unified_credit allowable in determining the gift_tax liability with respect to gifts made in a subsequent taxable_year and the statute_of_limitations with respect to the subsequent year is closed conclusion taxpayer’s available unified_credit must be reduced to reflect use of the credit with respect to the subsequent year facts taxpayer died on date during taxpayer’s lifetime taxpayer made gifts in year of amount that were reported on a timely filed gift_tax_return no gift_tax was due after application of the unified_credit under sec_2505 the transfers in year utilized almost the entire amount of the unified_credit available to taxpayer the statute_of_limitations for assessment of tax on the year gifts has expired during the course of the estate_tax examination it was discovered that in year taxpayer entered into a transaction with his children pursuant to which taxpayer purportedly sold real_estate valued at amount to his children for adequate_consideration in money or money’s worth no gift_tax_return was filed reporting the transaction in year it is contended that this transaction is properly characterized as a gift subject_to gift_tax in year see 3_f3d_591 2d cir revrul_77_299 1977_2_cb_343 taxpayer has not agreed with this characterization law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual under sec_2502 the tax imposed by sec_2501 for each calendar_year shall be an amount equal to the excess of a tentative_tax computed under sec_2001 on the aggregate sum of the taxable_gifts for such calendar_year and for each of the preceding_calendar_periods over a tentative_tax computed under such section on the aggregate sum of the taxable_gifts for each of the preceding_calendar_periods prior to amendment by the taxpayer_relief_act_of_1997 sec_2505 provided that there shall be allowed as a credit against the tax imposed by sec_2501 an amount equal to dollar_figure reduced by the sum of the amounts allowable as a credit to the individual under sec_2505 for all preceding_calendar_periods revrul_79_398 1979_2_cb_388 provides that the unified_credit provided in sec_2505 is mandatory and the donor’s available unified_credit must be used in computing the net_gift tax_liability under the doctrine_of duty_of_consistency taxpayers are required to maintain a certain fidelity in their representations and reports to the internal_revenue_service in certain circumstances courts will not allow a taxpayer to take a position in one year that is at odds with a position taken in an earlier year the duty_of_consistency applies if a taxpayer made a representation of fact the commissioner acquiesced in or relied on that representation and the taxpayer makes a contrary representation after it is too late to correct the effect of the first representation see 854_f2d_755 5th cir 109_tc_290 in estate of letts the court concluded that in determining whether the duty applies the commissioner acquiesces in or relies on a fact if a taxpayer files a return that contains an inadequately disclosed item of which the commissioner was not otherwise aware the commissioner accepts that return and the time to assess tax expires without an audit of that return in the instant case under the statutory scheme taxpayer is not entitled to a total unified_credit for lifetime transfers in excess of the amount provided by sec_2505 provided it is determined either by a court or as a result of the administrative process that the year transaction constituted a gift subject_to gift_tax in year taxpayer was obligated to report the gift and to utilize the unified_credit in year by claiming the unified_credit with respect to the year gifts taxpayer represented that taxpayer had not made any prior gifts and that taxpayer still had his entire unified_credit available the service relied on this representation in allowing the use of the unified_credit for the year gifts with respect to which the statue of limitations has now expired in allowing the application of the unified_credit in year the commissioner was not provided with any facts or information by taxpayer that would disclose the year transaction the commissioner may rely on the correctness of a return or report by taxpayer that is given to the commissioner under penalty of perjury assuming that it is determined by a court or otherwise that taxpayer made a gift in year the determination would constitute a contrary representation regarding the year transaction taxpayer is precluded from contradicting the previous representation and it is not necessary that there be a finding of intentional misrepresentation by taxpayer accordingly taxpayer would be estopped from now arguing that taxpayer has available the entire unified_credit allowable for application against the year gift_tax liability any other result would conflict with the clear statutory intent of sec_2505 limiting to dollar_figure the total available unified_credit that can be claimed with respect to lifetime transfers caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent 1this technical_advice_memorandum does not address the issue of whether there was a gift in year
